PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/805,727
Filing Date: 29 Feb 2020
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. DeLuca, Reg. No. 32,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated October 6, 2021 (hereafter “the final action”), from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 7 of the brief, appellant argues that “There is no dividing of a program into discrete phases by phase instructions in Nishihata.”.
This argument is not persuasive, and is an attempt to argue the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner agrees that Nishihata has not taught using phase instructions in Nishihata to divide a program into phases.  This is one of the reasons a 103 rejection was made.  From part (c) of the claim 1 rejection in the final action, the examiner asserted that it is well known in the art to start and end each transaction (e.g. transactions X and Y in FIGs.12-13) with demarcating instructions (i.e., phase instructions).  That is, transactions are known to start with transaction start/begin instructions and end with transaction end/commit instructions.  The commit is even shown in FIGs.12-13 of Nishihata at the end of each transaction.  As stated by the examiner, such instructions inform the processor when special transaction processing (e.g. atomic, all-or-nothing processing) is required and, thus, would be obvious to include.

	On pages 7-8 of the brief, appellant argues that “It is therefore clear that the threads of the program data in Nishihata are processed in one transaction and that the threads of this single transaction are distributed to different processors.”
	This argument is not persuasive.  While the examiner agrees that there are multiple threads in one transaction (e.g. from FIG.12, part (2), transaction X comprises eight threads T1-T8 that are distributed two multiple processors P1 and P2), the examiner disagrees that there is just one transaction.  FIG.12 clearly shows two transactions X and Y, which are both executed by both processors.  Appellant appears to recognize this with the last sentence in the 2nd full paragraph on page 8 of the brief, which references an initial transaction and a second transaction in Nishihata (“Specifically, Figs 12 and 13 show the threads T1, T2 etc., of an initial transaction X being interrupted by the threads A1, A2 etc., of a second transaction Y.”).

	On page 8 of the brief, appellant argues “There is nothing in Nishihata that describes that the two separate transactions X and Y are ‘phases’ split from the same initial program. Nishihata simply labels these as ‘transactions.’ The further transaction Y in Figs 12 and 13 would be understood by a skilled person to not be part of the same program, that has been split into phases. The examples of Figs 12 and 13 where one transaction interrupts another transaction are more akin to threads of a different second program interrupting the processing of the threads of a first program.”
	This argument is not persuasive because it is entirely unsubstantiated and contradictory to Nishihata, which literally sets forth “a program” (singular) in the title, in column 1, lines 13-14, 45-47, and 64-65, and column 4, lines 26-32.  The word “programs” (or the like) does not appear anywhere in Nishihata.  Therefore, the examiner’s conclusion that multiple transactions X and Y are from a single program is supported by the reference itself.

	On pages 8-9 of the brief, appellant argues that the claimed phase instructions are provided at points in the program where resource requirements of the program change, rather than an arbitrary 'transaction’ as described in Nishihata.
	This argument is not persuasive.  FIG.12 shows transactions X and Y operate on different amounts of data, which means that resource requirements change among the transactions (e.g. transaction X requires more time and hardware usage to process more data than transaction Y).

	On page 9 of the brief, appellant argues that “even if a skilled person were to interpret Figs 12 and 13 of Nishihata as depicting the second transaction Y being from the same program as the first transaction X,…there is nothing in Nishihata stating that the program is divided into discrete phases.  If transaction Y originated from the same program as transaction X, then this would be a second execution of the same full program.  In other words, at best the skilled person would understand that:
Transaction X was the program being executed a first time - i.e. a first process; and that in that first process there are threads T1, T2 etc.;
Transaction Y was the program being executed a second time - i.e. a second process; and that in that second process there are threads A1, A2 etc.
This is not the same as the execution of the program where the program itself (irrespective of a single execution or multiple executions) is divided into phases, with each phase having its own set of instructions.”
This argument is not persuasive and is, again, entirely unsubstantiated.  FIG.12 refers to “another transaction” (e.g. transaction Y) and both transactions have different names and data amounts (transaction X operates on 32 data items and transaction Y operates on 24 data items).  As such, these are different transactions that would have demarcating instructions (as set forth in the rejection), and are not the same transaction executing twice.  There is no basis to conclude that these are the same transaction operating at different times.

	On pages 9-10 of the brief, appellant argues that Nishihata teaches away from the advantage of the invention laid out on page 9 of the brief, because “Nishihata teaches moving threads not only between processors but also into different time slots.  For example, Fig. 12 of Nishihata moves threads T2, T3, T4 to the other side in time of the interruption threads of transaction Y from where the program initially intended them to be executed.  Arbitrarily moving around the time execution of threads to satisfy the balancing of processing between P1 and P2 is counter intuitive to the advantages of claim 1 wherein a new phase will begin at a point in the program when the resource requirements of the program may change (as opposed to trying to balance processing load equally between processors). Consequently, Appellant submits that claim 1 is not rendered obvious from the disclosure of Nishihata. The same explanation applies to independent claims 8 and 14 which recite analogous limitations to claim 1.”
	This argument is not persuasive.  Appellant’s claims do not preclude moving threads to different time slots.  Nishihata, as modified, teaches the claimed invention.

	On page 10 of the brief, appellant argues that “the ‘447 reference forms no part of the rejection, is not proposed to modify Nishihata in any manner, and the Office action provides no explanation of how what is allegedly described in the '447 reference corresponds or is analogous in any way to the transactions described in Nishihata. Further, whether or not Nishihata limits executing X and Y is not the same as disclosing that X and Y are divided transactions of a single program. Consequently, the taking of Official Notice is submitted to be improper and does not establish the propriety of the examiner's interpretation of the Nishihata disclosure.”
	The examiner asserts that Official Notice forms part of the rejection.  It was used to address the SIMD limitation (claim 1 rejection, part (b)), and the phase instruction limitation (claim 1 rejection, part (c)).  Appellant did not adequately traverse either Official Notice, in accordance with MPEP 2144.03(C), in the response submitted on July 29, 2021.  Therefore, the officially noticed limitations are generally admitted prior art, per MPEP 2144.03(C), and the rejection, not taking ‘447 into account, is sufficient to demonstrate lack of patentability.  However, for appellant’s convenience, the examiner subsequently provided ‘447 to support the Official Notice related to phase instructions.  ‘447 is one example that shows transactions being demarcated by phase instructions such as “transaction begin” (tbegin) and “transaction end” (tend) (FIG.2).  It so happens that ‘447 also shows multiple transaction threads in a single program (see paragraph [0025], which refers to executing another transaction thread or another program, implying that the other thread is not of another program (i.e., of the same program)).  However, it is important to note that Nishihata, alone, for reasons set forth above, already teaches a single program with multiple transactions.  Only if one did not interpret Nishihata as literally written would they rely on ‘447 as a teaching that multiple transaction threads can be in the same program.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/David J. Huisman/Primary Examiner, Art Unit 2183                                                                                                                                                                                                        
Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182  
                                                                                                                                                                                                      /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.